Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2020

                                      No. 04-20-00315-CV

                                     Diamandina GUERRA,
                                          Appellant

                                                v.

                    Monica GARZA, Individually and El Tigre Food Stores,
                                       Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-17-35
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER

        On June 15, 2020, appellant filed a notice of appeal, stating her intent to appeal the trial
court’s “Order Denying Plaintiff’s Motion to Reconsider Setting Aside Arbitration Award,”
which was signed on June 2, 2020. The trial court clerk’s record does not include an order
confirming an arbitration award. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098 (providing
a party may appeal from an order confirming or denying the confirmation of an arbitration
award); cf. Branch Law Firm L.L.P. v. Osborn, 532 S.W.3d 1, 11 (Tex. App.—Houston [14th
Dist.] 2016, pet. denied) (“Texas courts hold that a motion to reconsider the denial of a motion to
compel arbitration does not extend the 20–day deadline for perfecting an appeal.”). Because it
appears the trial court may not have rendered a final judgment or an appealable interlocutory
order that was timely appealed, appellants are ORDERED to show cause in writing within
fifteen days from the date of this order why this appeal should not be dismissed for lack of
jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f), 44.3. All other appellate deadlines are
SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court